Case 9:21-cv-80497-AHS Document 28 Entered on FLSD Docket 04/30/2021 Page 1 of 3


                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                           CASE NO.: 9:21-cv-80497-AHS

  SCOTT STANISLAW,

                                        Plaintiff,
  v.

  KRS GLOBAL BIOTECHNOLOGY, INC.,
  CLEVELAND DIABETES CARE, INC.,
  CHARLES RICHARDSON, M.D., and ELSA
  KERPI,

                          Defendants.
  _____________________________________/

                      DEFENDANT KERPI’S CERTIFICATE OF INTERESTED
                     PERSONS AND CORPORATE DISCLOSURE STATEMENT

            Defendant, Elsa Kerpi, pursuant to this Court’s order [D.E. 5], makes the following

  disclosures:

            1.       The name of each person, attorney, association of persons, firm, law firm,

  partnership, and corporation that may have an interest in the outcome of this action - - - including

  subsidiaries, conglomerates, affiliates, parent corporations, publicly traded companies that own

  10% or more of a party’s stock, and all other identifiable legal entities related to any party in this

  case:

            A.       Scott Stanislaw – Plaintiff

            B.       Bullock Legal P.A. - Law firm representing Plaintiff

            C.       Jennifer Bullock – Attorney for Plaintiff

            D.       Elsa Kerpi (“Kerpi”) – Defendant

            E.       Assouline & Berlowe, P.A. – Law firm representing Kerpi

            F.       Ellen M. Leibovitch – Attorney for Kerpi


                                               ASSOULINE & BERLOWE, P.A.
       Miami Tower • 100 SE 2nd St., Suite 3105, Miami, Florida 33131 • Telephone: 305-567-5576 • Facsimile: 305-567-9343
Case 9:21-cv-80497-AHS Document 28 Entered on FLSD Docket 04/30/2021 Page 2 of 3


          G.       Eric N. Assouline – Attorney for Kerpi

          H.       Giancarlo R. Cellini – Attorney for Kerpi

          I.       Cleveland Diabetes Care, Inc. (“Cleveland”) – Defendant

          J.       Charles Richardson, M.D. (“Richardson”) – Defendant

          K.       Bajo Cuva Cohen & Turkel PA – Law firm representing Cleveland and

  Richardson

          L.       V. Stephen Cohen - Attorney for Cleveland and Richardson

          M.       James C. Mooney - Attorney for Cleveland and Richardson

          N.       KRS Global Biotechnology, Inc. (“KRS”) – Defendant

          O.       Alan Weiner – Receiver for KRS

          P.       Focus Management Group USA, Inc. – Receiver for KRS

          Q.       Burr & Forman LLP - Law firm representing Receiver for KRS

          R.       Eric Golden - Attorney for Receiver

          S.       Michael W. Smith - Attorney for Receiver

          2.       The name of every other entity whose publicly traded stock, equity, or debt may be

  substantially affected by the outcome of the proceedings:

                   None.

          3.       The name of every other entity which is likely to be an active participant in the

  proceedings, including the debtor and members of the creditor’s committee (or the 20 largest

  unsecured creditors) in bankruptcy cases:

                   None.

          4.       The name of each victim (individual or corporate) of civil and criminal conduct

  alleged to be wrongful, including every person who may be entitled to restitution:

                   Unknown.

                                                       2
                                            ASSOULINE & BERLOWE, P.A.
     Miami Tower • 100 SE 2nd St., Suite 3105, Miami, Florida 33131 • Telephone: 305-567-5576 • Facsimile: 305-567-9343
Case 9:21-cv-80497-AHS Document 28 Entered on FLSD Docket 04/30/2021 Page 3 of 3




          5.       Check one of the following:

                   a. X I hereby certify that I am unaware of any actual or potential conflict of

  interest involving the District Judge and Magistrate Judge assigned to this case, and will

  immediately notify the Court in writing on learning of any such conflict.

                   b.       I certify that I am unaware of a conflict or basis of recusal of the District

  Judge or Magistrate Judge as follows: (explain).

                                                         ASSOULINE & BERLOWE, P.A.
                                                         Miami Tower
                                                         100 S.E. 2nd Street, Suite 3105
                                                         Miami, FL 33131
                                                         Telephone: (305) 567-5576

                                                  By: /s/ Ellen M. Leibovitch
                                                      Ellen M. Leibovitch, Esq., FBN: 656933
                                                      eml@assoulineberlowe.com
                                                      Eric N. Assouline, Esq., FBN: 106143
                                                      ena@assoulineberlowe.com
                                                      Giancarlo R. Cellini, Esq., FBN: 117494
                                                      grc@assoulineberlowe.com

                                                         Attorneys for Defendant, Elsa Kerpi




                                                       3
                                            ASSOULINE & BERLOWE, P.A.
     Miami Tower • 100 SE 2nd St., Suite 3105, Miami, Florida 33131 • Telephone: 305-567-5576 • Facsimile: 305-567-9343
